DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 05/17/2022. Claims 33-48 are currently presented in the instant application. Claims 1-13 are nonelected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 01/11/2021 has been considered by Examiner and made of record in the application file.
Election/Restrictions
Applicant’s election with traverse of group II, claims 33-48, encompasses figures 6-16B in the reply filed on 05/17/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33-37, 39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US Patent No.: 10,797,380, hereinafter, “Roy”) in view of Bai et al. (2017CN-10479900, hereinafter, “Bai”).
Regarding claim 33, Roy teaches a strand mount, comprising:
a frame comprising two opposing side panels, each panel is configured such that one or more small cell radios and/or antennas can be mounted thereto (see figures 6-10, plurality of frame 41, plurality of RDU 60’, plurality of module 70, col.4, ln.20-57); and
a plurality of mounting clamps coupled to the panels, wherein the plurality of mounting clamps is configured to secure the strand mount on a leg of an antenna tower (see figures 6-10, plurality of frame 41, plurality of RDU 60’, plurality of module 70, clamp 13 and 15, col.4, ln.20-57).
It should be noticed that Roy fails to teach a plurality of mounting clamps coupled to the side panels, wherein the plurality of mounting clamps is configured to secure the strand mount on a cable strand. However, Bai teach a plurality of mounting clamps coupled to the side clamps frame, wherein the plurality of mounting clamps is configured to secure the strand mount on a cable strand (see figure 1, upper and lower clamp plates 3, upper and lower clamps frame 1, bolt fixing clamp, cable, claims, it is clearly seen that the system of Bai has plurality of mounting clamps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bai into view of Roy in order to provide the structure is simple, convenient use, and can improve the traction efficiency. The special fixture and cable anchor connection is convenient. The special fixture cannot cause breaking of main cable strand anchor head during use. The special fixture can be recycled, and reducing the cost as suggested by Bai.
Regarding claim 34, after combine, Roy teaches plurality of mounting clamps (see figures 6 and 8, plurality of mounting clamps 13 and 15 for mounting on the leg of an antenna tower).  Bai further teaches mounting clamp comprises two plates configured such that a cable strand can be secured therebetween (see figure 1, upper and lower clamp plates 3, upper and lower clamps frame 1, cable, claims).
Regarding claim 35, Roy further teaches the side panels comprise a plurality of slots configured such that the panels can be raised or lowered relative to the mounting clamps (see figure 11, frame 43 has plurality of slot, frame 43 can be raised or lowered relative to the mounting clamps via mounting bracket 180, col.6, ln.1-15).
Regarding claim 36, Roy further teaches a mounting plate coupled to one of the side panels and configured such that one or more small cell radios and/or antennas can be mounted thereto (see figure 10, mounting extension 75, col.5, ln.39-57).
Regarding claim 37, Roy further teaches a pair of extension plates, each extension plate is coupled to a side panel and extends axially outward therefrom and generally parallel to the other extension plate, wherein the extension plates are configured such that one or more additional small cell radios and/or antennas can be mounted thereon (see figure 10, plurality of mounting extension 75, col.5, ln.39-57).
Regarding claim 39, Roy teaches a strand mount, comprising: 
a frame comprising at least two frame sections, wherein at least one of the frame sections comprise a plurality of perforations configured such different sizes and/or types of small cell radios and/or antennas can be secured thereto (see figures 7-8, plurality of frame 41, each frame 41 is mounting RDU 60’ and module 70, col.4, ln.20-57);
at least one mounting plate extending outwardly from an end of the frame, the at least one extension mounting plate configured such that one or more small cell radios and/or antennas can be mounted thereto (see figure 10, plurality of mounting extension 75, col.5, ln.39-57). It appear to examiner that arrange the location of extension mounting plate would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept; and

Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
one or more mounting clamps coupled to the frame, wherein the one or more mounting clamps is configured to secure the strand mount on a leg of an antenna tower strand (see figures 6-10, plurality of frame 41, plurality of RDU 60’, plurality of module 70, clamp 13 and 15, col.4, ln.20-57).
It should be noticed that Roy fails to teach one or more mounting clamps coupled to the frame, wherein the one or more mounting clamps is configured to secure the strand mount on a cable strand. However, Bai teach one or more mounting clamps coupled to the frame, wherein the one or more mounting clamps is configured to secure the strand mount on a cable strand (see figure 1, upper and lower clamp plates 3, upper and lower clamps frame 1, bolt fixing clamp, cable, claims, it is clearly seen that the system of Bai has plurality of mounting clamps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bai into view of Roy in order to provide the structure is simple, convenient use, and can improve the traction efficiency. The special fixture and cable anchor connection is convenient. The special fixture cannot cause breaking of main cable strand anchor head during use. The special fixture can be recycled, and reducing the cost as suggested by Bai.
Regarding claim 43, Roy further teaches one or more extension plates, each extension plate is coupled to a side panel and extends axially outward therefrom and generally parallel to the other extension plate, wherein the extension plates are configured such that one or more additional small cell radios and/or antennas can be mounted thereon (see figure 10, plurality of mounting extension 75, col.5, ln.39-57, also see explanation claim 39 above).

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US Patent No.: 10,797,380, hereinafter, “Roy”) in view of Bai et al. (2017CN-10479900, hereinafter, “Bai”) as applied to claim 39 above, and further in view of Abumrad et al. (US Pub. No.: 2011/0309996, hereinafter, “Abumral”).
Regarding claim 40, Roy and Bai, in combination, fails to teach the strand mount is capable of balancing on the cable strand when two or more different sizes and/or types of small cell radios and/or antennas are secured to the mount. However, Abumrad teaches the strand mount is capable of balancing on the cable strand when two or more different sizes and/or types of small cell radios and/or antennas are secured to the mount (see figure 1, 3B, weight of BS 109 and antenna 117 are balance on the wired 108, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abumrad into view of Roy and Bai in order to provide the structure is simple, convenient use, and can improve the traction efficiency, and reducing the cost.


Claim(s) 41, 44-46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US Patent No.: 10,797,380, hereinafter, “Roy”) in view of Bai et al. (2017CN-10479900, hereinafter, “Bai”) and further in view of Abumrad et al. (US Pub. No.: 2011/0309996, hereinafter, “Abumral”).
Regarding claim 44, Roy teaches Roy teaches a strand mount, comprising: 
a frame comprising at least two frame sections, wherein at least one of the frame sections is configured such one or more small cell radios and/or antennas can be secured thereto (see figures 7-8, plurality of frame 41, each frame 41 is mounting RDU 60’ and module 70, col.4, ln.20-57);
at least one mounting plate extending outwardly from an end of the frame, the at least one extension mounting plate configured such that one or more small cell radios and/or antennas can be mounted thereto (see figure 10, plurality of mounting extension 75, col.5, ln.39-57). It appear to examiner that arrange the location of extension mounting plate would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept; and

Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
one or more mounting clamps coupled to the frame, wherein the one or more mounting clamps is configured to secure the strand mount on a leg of an antenna tower strand (see figures 6-10, plurality of frame 41, plurality of RDU 60’, plurality of module 70, clamp 13 and 15, col.4, ln.20-57).
It should be noticed that Roy fails to teach one or more mounting clamps coupled to the frame, wherein the one or more mounting clamps is configured to secure the strand mount on a cable strand. However, Bai teach one or more mounting clamps coupled to the frame, wherein the one or more mounting clamps is configured to secure the strand mount on a cable strand (see figure 1, upper and lower clamp plates 3, upper and lower clamps frame 1, bolt fixing clamp, cable, claims, it is clearly seen that the system of Bai has plurality of mounting clamps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bai into view of Roy in order to provide the structure is simple, convenient use, and can improve the traction efficiency. The special fixture and cable anchor connection is convenient. The special fixture cannot cause breaking of main cable strand anchor head during use. The special fixture can be recycled, and reducing the cost as suggested by Bai.
Roy and Bai, in combination, fails to teach the strand mount is capable of balancing on the cable strand when two or more different sizes and/or types of small cell radios and/or antennas are secured to the mount. However, Abumrad teaches the strand mount is capable of balancing on the cable strand when two or more different sizes and/or types of small cell radios and/or antennas are secured to the mount (see figure 1, 3B, it is clearly seen the weight of BS 109 and the weight of antenna 117 are balance on the wired 108, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abumrad into view of Roy and Bai in order to provide the structure is simple, convenient use, and can improve the traction efficiency, and reducing the cost.
Regarding claim 45, Roy further teaches a frame sections comprise a plurality of perforations configured such different sizes and/or types of small cell radios and/or antennas can be secured thereto (see figures 7-8, plurality of frame 41, each frame 41 is mounting RDU 60’ and module 70, col.4, ln.20-57).
Regarding claims 41 and 46, Abumrad further teaches the one or more mounting clamps comprise slots which allow the mounting clamps to be adjustable to accommodate different size cable strands and/or to assist with balancing the strand mount on the cable strand (see figures 1, 2A, 3B, cable 108, bracket 203, it is clearly seen that using the bracket 203 will balance the weight of antenna 117 on the wired 108, [0047]). Further, the bracket 203 can be adjusted to fix the cable 108.
Regarding claim 48, Roy further teaches one or more extension plates, each extension plate is coupled to a side panel and extends axially outward therefrom and generally parallel to the other extension plate, wherein the extension plates are configured such that one or more additional small cell radios and/or antennas can be mounted thereon (see figure 10, plurality of mounting extension 75, col.5, ln.39-57, also see explanation claim 39 above).


Allowable Subject Matter
Claims 38, 42 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 38, 42 and 47, the prior art made of record fails to clearly teach or fairly suggest the feature of a mounting plate coupled to an end of the side panels and configured such that one or more antennas can be mounted thereto, wherein the mounting plate is configured to rotate to a desired angle relative to the side panels. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649